Citation Nr: 1713574	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-06 044	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia.

2.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain.

3.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis.

4.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012.

5.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012.

6.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain.

7.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that awarded entitlement to an initial 10 percent disability rating for chondromalacia of the patella, right knee.

8.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial compensable disability rating for a right ear hearing loss disability.

9.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial compensable disability rating for right eye uveitis.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran in this case served on active duty from September 1977 to June 1984, and from November 1990 to December 1991, including service in Southwest Asia from January 21, 1991 to July 3, 1991.

When this matter was initially before the Board of Veterans' Appeals (Board) in June 2015, the Board denied a motion alleging clear and unmistakable error in a January 2, 2013, Board decision.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2016 memorandum decision, vacated the Board's June 2015 decision.

FINDING OF FACT

After a January 2013 decision of the Board, the Veteran, in March 2013, filed a motion for reconsideration of the Board decision.  


CONCLUSION OF LAW

Because the motion for reconsideration of the January 2013 Board decision has not been ruled upon, the motion to find clear and unmistakable error in that Board decision must be dismissed.  38 U.S.C.A. §§ 7103, 7104, 7111; 38 C.F.R. §§ 20.1000, 20.1400(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2013, the Board denied the nine issues enumerated above.  In March 2013, the Veteran filed a motion for reconsideration of the Board decision.  Reconsideration of an appellate decision may be accorded at any time by the Board on motion by the appellant.  38 C.F.R. § 20.1000 (2016).

As the United States Court of Appeals for Veterans Claims (Court) discussed in its April 2016 Memorandum Decision, the Board must consider the Veteran's motion for reconsideration and notify the appellant of its determination prior to reviewing those issues under the much higher scrutiny of a motion to revise the decision based on clear and unmistakable error.  See Gomez v. McDonald, 28 Vet. App. 39 (2015); May v. Nicholson, 19 Vet. App. 310, 317 (2005); see also Robinson v. Shinseki, 557 F.3d 1355, 1358-59 (Fed. Cir. 2009).  Upon reflection, the Board finds that the Veteran's March 2013 communication constitutes a motion for reconsideration.  Id.

As a motion for reconsideration of the January 2013 Board decision is pending, that decision is not final.  Absent finality, it is not subject to a collateral attack on the basis of clear and unmistakable error.  38 C.F.R. § 20.1400(a).

ORDER

The motion is dismissed.





	                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")


